DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-21 are pending in the application, claim 19 is withdrawn from consideration.  Claims 20 and 21 have been added.

Election/Restrictions
Claims 1-18, 20, and 21 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP §821.04(B), claim 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 23 March 2022 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP §804.01.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in this application on 23 September 2020.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to the closest prior art of record Kuroiwa et al. (US 2012/0014804 A1):  The indicated prior art, while providing for --a fiber-reinforced resin composite material--; does not provide any disclosure or teachings for a person to have made --a connection provided on the flat surface and at which the first stack and the second stack are coupled to each other, or the ends of the first fiber-reinforced resin sheets, the ends of the second fiber-reinforced resin sheets, or both being shifted from each other to allow the connect to have a thickness that is gradually varied--.  (In the instant case, the allowable subject matter pertains to --a ridge extending in the longitudinal direction; a flat surface that is continuous to the ridge; and a connection provided on the flat surface and at which the first stack and the second stack are coupled to each other, wherein the first stack and the second stack are joined to each other in a direction that intersects the longitudinal direction, the fibers of at least one of the first fiber-reinforced resin sheets, the fibers of at least one of the second fiber-reinforced resin sheets, or both intersect the ridge, and the connection includes the first fiber-reinforced resin sheets and the second fiber-reinforced resin sheets that are overlapped alternately and includes the ends of the first fiber-reinforced resin sheets, the ends of the second fiber-reinforced resin sheets, or both, the ends of the first fiber-reinforced resin sheets, the ends of the second fiber-reinforced resin sheets, or both being shifted from each other to allow the connection to have a thickness that is gradually varied--.)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Kuroiwa with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Kuroiwa in such a way as to meet the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781